Exhibit 99.1 NEWS RELEASE CONTACT: CreditRiskMonitor.com, Inc. Jerry Flum, CEO (845) 230-3030 ir@crmz.com FOR IMMEDIATE RELEASE CreditRiskMonitor Reports 9 Month Operating Results for 2011 VALLEY COTTAGE, NY—November 8, 2011—CreditRiskMonitor (OTCQB: CRMZ) reported that revenues were $2.58 million and $7.56 million for the 3 and 9 months ended September 30, 2011, respectively, an increase of 8% and 9% over the comparable periods last year. For the same periods, income from operations was $249,000 and $736,000, respectively, compared to $551,000 and $1,216,000 for the comparable 2010 periods. Cash, cash equivalents and marketable securities at the end of the nine-month period increased $1.08 million to $7.93 million from the 2010 year-end balance of $6.85 million, after the payment of a cash dividend of $396,000 in the third quarter of 2011. Jerry Flum, CEO said, “Within the current difficult economic environment we’re still seeing growing sales. As noted in past earnings releases, we continue to invest heavily in infrastructure, new data content, and new employees to improve our service. While this impacts profitability in the short-term, we believe our long-term prospects are enhanced. Our balance sheet is strong, allowing us the flexibility to manage our company toward longer-term goals and to create greater shareholder value.” CREDITRISKMONITOR.COM, INC. STATEMENTS OF OPERATIONS FOR THE 3 AND 9 MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) 3 Months Ended September 30, 9 Months Ended September 30, Operating revenues $ Operating expenses: Data and product costs Selling, general and administrative expenses Depreciation and amortization Total operating expenses Income from operations Other income, net Income before income taxes Provision for income taxes ) Net income $ Net income per share: Basic $ Diluted $ CREDITRISKMONITOR.COM, INC. BALANCE SHEETS SEPTEMBER 30, 2, 2010 Sept. 30, Dec. 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance Other current assets Total current assets Property and equipment, net Goodwill Deferred taxes on income Prepaid and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Deferred revenue $ $ Accounts payable Accrued expenses Accrued income taxes Total current liabilities Other liabilities Total liabilities Stockholders’ equity: Preferred stock, $.01 par value; authorized 5,000,000 shares; none issued Common stock, $.01 par value; authorized 25,000,000 shares; issued and outstanding 7,914,462 and 7,899,462 shares, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Overview CreditRiskMonitor (http://www.crmz.com) is an Internet-based publisher of financial information, designed to save time for busy corporate credit professionals that competes with Dun & Bradstreet, Equifax and Experian. Safe Harbor Statement Certain statements in this press release, including statements prefaced by the words "anticipates", "estimates", “believes", "expects" or words of similar meaning, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance, expectations or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements, including, among others, those risks, uncertainties and factors referenced from time to time as "risk factors" or otherwise in the Company's Registration Statements or Securities and Exchange Commission Reports. We disclaim any intention or obligation to revise any forward-looking statements, whether as a result of new information, a future event, or otherwise.
